                                             Case 5:20-cv-01261-BLF Document 6 Filed 05/05/20 Page 1 of 1

                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                           UNITED STATES DISTRICT COURT
                                   8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10       FIDEL BUENO,                                                    Case No. 20-01261 BLF (PR)
                                  11                         Petitioner,                                   ORDER OF DISMISSAL
                                  12                v.
Northern District of California
 United States District Court




                                  13
                                           XAVIER BACERRA, Warden,
                                  14
                                                            Respondent.
                                  15

                                  16

                                  17            On February 1, 2020, Petitioner, a California state prisoner, filed a petition for a
                                  18   writ of habeas corpus in this Court.1 Dkt. No. 1. On the same day, the Clerk sent a notice
                                  19   to Petitioner informing him that he needed to either pay the filing fee or file a complete

                                  20   application to proceed in forma pauperis (“IFP”) within twenty-eight days from the date of

                                  21
                                       the notice to avoid dismissal. Dkt. No. 2. The deadline has passed, and Petitioner has
                                       failed to respond. Furthermore, there has been no other communication from Petitioner.
                                  22
                                       Accordingly, the action is DISMISSED without prejudice for failure to pay the filing fee.
                                  23
                                                The Clerk shall terminate all pending deadlines and close the case.
                                  24
                                                IT IS SO ORDERED.
                                  25
                                       Dated: _May 5, 2020_________                                         ________________________
                                  26
                                                                                                            BETH LABSON FREEMAN
                                  27                                                                        United States District Judge

                                  28
                                       1
                                         The matter was reassigned to this Court after Petitioner failed to file consent to magistrate
                                       judge jurisdiction. Dkt. No. 5.
                                       Order of Dismissal
                                       C:\Users\harwellt\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\20H2F0LW\01261Bueno_dism-ifp (002).docx
